
	

113 S2496 IS: Protecting Water and Property Rights Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2496
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Barrasso (for himself, Mr. Vitter, Mr. McConnell, Mr. Risch, Mr. Rubio, Mr. Crapo, Mr. Wicker, Mr. Inhofe, Mr. Coburn, Mr. Johanns, Mr. Enzi, Mr. Cornyn, Mr. Sessions, Mr. Toomey, Mr. Grassley, Mr. Boozman, Mrs. Fischer, Mr. Hatch, Mr. Roberts, Mr. Paul, Mr. Thune, Mr. Isakson, Mr. Heller, Mr. Cochran, Mr. Chambliss, Mr. Blunt, Mr. Hoeven, Mr. Cruz, Mr. Lee, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To preserve existing rights and responsibilities with respect to waters of the United States.
	
	1.Short titleThis Act may be cited as the Protecting Water and Property Rights Act of 2014.
		2.Identification of
		waters protected by the Clean Water Act
				(a)
				In
		general
				Neither the Secretary
		of the Army nor the Administrator of the Environmental Protection Agency
		shall—
				
					(1)
					finalize the proposed rule entitled Definition of ‘Waters of the United States’ Under the Clean Water Act (79 Fed. Reg. 22188 (April 21, 2014)); or
				
					(2)
					use the proposed rule described in paragraph
		(1), or any substantially similar proposed rule or guidance, as the basis for any
			 rulemaking or any decision
		regarding the scope or enforcement of the Federal Water
		Pollution Control Act (33 U.S.C. 1251 et seq.).
				
				(b)
				Rules
				The use of the proposed rule described in
		subsection (a)(1), or any substantially similar proposed rule or guidance, as the
			 basis for any rulemaking or any decision regarding the scope or
			 enforcement of the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.)	shall be grounds for vacation of the final rule, decision, or
			 enforcement action.
			
